DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 17, 18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
As to claims 1 and 17, the specific limitation directed to the spaces between the plurality of parts “is less than a surface area of the plurality of part shapes” does not appear to be supported by the specification as filed.  Other claims are rejected by dependence.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 7, 8 are rejected under 35 U.S.C. 103 as obvious over Wilcoxson (US 20160075092) in view of Kim (Composite Structures, Vol. 92 (2010), pp. 2276-2284) and Smith (US 4053667).
As to claim 1, Wilcoxson teaches (Figs. 8-9) a manufacturing tool capable of forming composite structures comprising a backbone (Fig. 8, item 150) that is interpreted to connect and support a plurality of interchangeable three-dimensional mold templates (Fig. 9, item 168/170) enabling simultaneous manufacture of a plurality of three-dimensional structures.  Wilcoxson provides a geometry that would allow for geometric alignment of the plurality of part shapes to provide efficiency and reduced material waste.  Regarding the common layer-by-layer definition, 
Wilcoxson is silent to the interchangeable mold templates including at least two different structure types in a spaced and a nested arrangement comprising spaces between the plurality of part shapes sufficient to separate the three-dimensional structures, and a surface area of the spaces between the plurality of part shapes is less than a surface area of the plurality of part shapes.
Regarding the surface area between the part shapes and surface area of the part shapes, Kim teaches forming stiffeners in a mold with a configuration similar to those of Wilcoxson.  Careful inspection of the Kim mold (Fig. 5) shows that the space between the part shapes of Kim is less than a surface area of the plurality of part shapes.  Kim provides stiffener part shapes more than 100 mm width, and a 60 mm distance between the stiffeners, which satisfies the claimed condition.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Kim mold configuration into Wilcoxson because Wilcoxson teaches/suggests forming composite stiffeners without specific dimensions and Kim provides a composite stiffener mold with specific dimensions for a similar purpose.  Alternatively, Kim provides an obvious substitutable mold for that of Wilcoxson.  The prior art (of Wilcoxson) contained a device which differed from the claim by the use of a mold template with a single stiffener.  However, the substituted component (a mold template with multiple stiffeners) and its function (forming stiffening elements on a plate) were known in the prior art of Kim.  One of ordinary skill in the art could have substituted the Kim mold template for the Wilcoxson template to provide the predictable result that a panel, rather than a single stiffener, could be fabricated in a single step.

As to claim 2, the Wilcoxson mold (as modified by Smith) is inherently configured to account for the geometry of the incorporated part shapes in the claimed manner.  The 3D computer model is not a structural of the apparatus and therefore represents an unpatentable statement about fabrication process for the apparatus.  As to claim 4, the interchangeable mold template of Wilcoxson (as modified by Smith) meets the claimed structure, and the fabrication process does not materially change the structure.   As to claim 5, Wilcoxson’s manufacturing tool is inherently compatible with an ATL technique.  As to claims 7 and 8, these claims recite features (reduces an amount of scrap, amount of scrap created) that are interpreted to be intended uses of the claimed apparatus.  However, Wilcoxson’s mold could inherently be used in the claimed manner.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxson (US 20160075092) in view of Kim (Composite Structures, Vol. 92 (2010), pp. 2276-2284) and Smith (US 4053667) and Smith (US 4053667), and further in view of Charlson (US 5,022,845).  Wilcoxson, Kim, and Smith teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 3, Wilcoxson does not expressly teach the capability to withstand the recited curing conditions.  
However, Charlson teaches a similar segmented mandrel that is formed from composite material including a thermoset matrix (inherently polymeric) (2:35-45) and capable of withstanding curing at 200 psi and 400 C (5:35-31).  The recitation of a particular technology for forming the mold template is not interpreted to be a structural limitation of the mold template.  In any case, 
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Charlson composite mold segment structure into Wilcoxson because one of ordinary skill in the art would have recognized this to be a simple substitution of one mold material for another that obtains a predictable result.  Wilcoxson teaches a process which differs from the claimed apparatus by the substitution of one mold material (unknown material of Wilcoxson) for another (polymeric).  However, the substituted component (the thermost/fiber composite of Charlson) and its function (use as a mandrel/core and its ability to withstand curing conditions) were known in the Charlson reference.  One of ordinary skill in the art could have substituted the Charlson composite material for the Wilcoxson material to provide a mold that remains suitable as a mold or core and withstands curing pressure and temperature.

Claim(s) 4 is rejected under 35 U.S.C. 103 as obvious over Wilcoxson (US 20160075092) in view of Kim (Composite Structures, Vol. 92 (2010), pp. 2276-2284) and Smith (US 4053667), and further in view of Dietrich (US 20080065259).  Wilcoxson, Kim, and Smith teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 4, even if the 3D printing produces a different structure, 3D printing is a conventional technique for forming molds.  For example, Dietrich teaches a 3D printing process for forming a mold ([0024]).  It would have been prima facie obvious to incorporate the 3D printed tool as a substitutable fabrication process for the unknown forming process used to fabricate the Wilcoxson/Smith mold.

Claim(s) 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as obvious over Wilcoxson (US 20160075092) in view of Kim (Composite Structures, Vol. 92 (2010), pp. 2276-2284) and Smith (US 4053667) and Smith (US 4053667).
As to claim 17, Wilcoxson teaches (Figs. 8-9) a manufacturing tool capable of simultaneously forming a plurality of three dimensional composite structures comprising a backbone (Fig. 8, item 150) that is interpreted to allow fastening of mold templates (Fig. 9, item 168/170) and having a longitudinal spindle (Fig. 8, unmarked between 160 and 150).  Wilcoxson’s backbone structure comprises a first side for connecting a first mold template interpreted to be solid, and a second side for connecting a second mold template such that rotation of the longitudinal spindle could be used to perform subsequent tasks on the first and second mold templates.  The fiber orientations and isotropic strength represent statements of intended use, and the Wilcoxson mold could be used in the claimed manner (with varied fiber orientations and having isotropic strength).
Wilcoxson is silent to the mold templates including at least two different structure types in a spaced and a nested arrangement comprising spaces between the plurality of part shapes sufficient to separate the three-dimensional structures, and a surface area of the spaces between the plurality of part shapes is less than a surface area of the plurality of part shapes.

Regarding the different structure types, the particular curvature of the part shapes selected represents an obvious design choice.  Alternatively, Smith teaches providing a mold template (Fig. 1, item 12) including at least two different structure types (22, 24).  The layer-by-layer definition (a 3D computer model) is interpreted to be an intended manner of manufacturing the tool, but one that does not provide a structure distinguishable from that already provided by Smith.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to 
As to claim 18, the Wilcoxson mold is inherently usable in the claimed manner.  As to claim 21, the Wilcoxson device inherently enables the claimed capability by providing four exposed surfaces simultaneously.  


Response to Arguments
Applicant’s April 1, 2021 arguments with respect to the pending claims have been considered, but are not persuasive or are moot in view of the new grounds of rejection above.  
On page 5, the 35 U.S.C. 112 rejections were addressed, but those rejections are withdrawn.
On page 6, Applicant highlights the amendments to claims 1 and 17.  Unfortunately, the only support for the amendment to recite a particular spacing and surface appears to be a schematic drawing that does not provide support for these new features.
On pages 6-7, Applicant argues that a rejection based on intended use no longer applies to claim 1 or claim 17 as amended.  The Examiner respectfully notes that the rejection is not based on an intended use.  Instead, the claimed limitation includes limitations drawn to an intended use (orientation of plies formed on the claimed mold) that do not affect the structure of the claimed invention.  If the reference(s) provide a structure that could be used in the same manner, the claim is met since it is the structure of the apparatus that is claimed.  In this case, the claim recites at least two different structure types and a ratio of spacing between parts to the surface area of the parts.  The Examiner believes that the specific mold template part shapes, contours, and spacing represent design choice considerations (i.e. what parts are needed and how many) and are therefore obvious.  Nevertheless, the additional Kim and Smith references were supplied to provide evidence that it is known to arrange differently shaped parts (Smith) and to provide them at a spacing met by the prior art (of Kim).
On page 8, Applicant argues the Dietrich reference fails to provide the amended features in claim 1.  The Examiner notes that claims 1 and 17 are rejected over Wilcoxson, Kim, and Smith. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742